UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7389



MICHAEL RICHARD D’ALESSANDRO,

                                             Petitioner - Appellant,

          versus


WILLIS E. MORTON; ATTORNEY GENERAL OF THE
STATE OF NEW JERSEY; ATTORNEY GENERAL OF THE
STATE OF MARYLAND,

                                            Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
97-2316-S)


Submitted:   December 15, 1998            Decided:   January 13, 1999


Before WIDENER, MURNAGHAN, and NIEMEYER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Richard D’Alessandro, Appellant Pro Se. John Joseph Curran,
Jr., Attorney General, Ann Norman Bosse, OFFICE OF THE ATTORNEY
GENERAL OF MARYLAND, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Michael D’Alessandro seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 1998).     We have reviewed the record and the dis-

trict court’s opinion and find no reversible error. The district

court fully complied with this court’s mandate in D’Alessandro v.

Morton,    No.   97-7850   (4th   Cir.       June   30,    1998)    (unpublished).

D’Alessandro failed to waive his right to be present at state post

conviction proceedings or to indicate alternative acceptable pro-

cedures and thus has failed to exhaust his state remedies.                      See

Farmer    v.   Circuit   Court,   31   F.3d     219,      224   (4th   Cir.   1994).

Accordingly, although we grant D’Alessandro leave to proceed in

forma pauperis, we deny a certificate of appealability and dismiss

the appeal on the reasoning of the district court. D’Alessandro v.

Morton, No. CA-97-2316-S (D. Md. Aug. 27, 1998).                   We deny D’Ales-

sandro’s motion to appoint counsel. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                                         DISMISSED




                                         2